806 F.2d 258Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Elia T. WATKINS, a/k/a Richard N., Plaintiff-Appellant,v.Norma GLUCKSTERN, Warden;  Officer Pergenson;  DomingoSorongo;  Attending Emergency Room Physician,University Hospital, Defendants-Appellees.
No. 86-6664.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 9, 1986.Decided Nov. 28, 1986.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Joseph H. Young, District Judge.  (C/A No. 85-4174-Y)
Elia T. Watkins, appellant pro se.
Stephen H. Sachs, Richard M. Kastendieck, Office of the Attorney General, for appellees.
D.Md.
AFFIRMED.
Before WIDENER, SPROUSE and CHAPMAN, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Watkins v. Gluckstern, C/A No. 85-4174-Y (D.Md., June 10, 1986).


2
AFFIRMED.